DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 7-12 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 9,10 and 11 (see Remarks pages 8-14 filed on 04/22/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kato (US 2018/0027146) discloses apparatus, system, and method of controlling transmission of an image, each of which: displays, on a display, an image to a plurality of users, the plurality of users sharing a use of the shared terminal; obtains, from a first privately-owned terminal owned by a first user of the plurality of users, first terminal identification information for identifying the first privately-owned terminal; transmits an authentication request for authenticating the first privately-owned terminal to a terminal management server, the authentication request including the first terminal identification information of the first privately-owned terminal; receives an authentication result of authenticating the first privately-owned terminal from the terminal management server; and when the authentication result indicates that the first privately-owned terminal is a legitimate terminal, and transmits a print request for printing data relating to the image being displayed to a printer through a network, (Para 0028-0176). However, Kato does not disclose in the affirmative, “transmit information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus.”
Further, the next closest prior art Stone et al (US 2012/0188583) discloses system for printing from a first network to a printer connected to a second network comprising a first server on the first network for receiving a print job, the print job including print code data and user identification data identifying the user on the first network who initiated the print job, the first server configured to transmit the print job over a communication link, a second server on the second network for receiving the print job and user identification data through the communication link, a print server on the second network comprising a database mapping the user identification data of the user on the first network to a user identifier on the second network, and configured to: receive the print job from the second server, receive a request from a printer on the second network to print a print job, the request including an identifier of a user on the second network, identify a received print job associated with the user identifier in the request, and send the identified print job to the printer, (Para 0013-0047). However, Stone et al does not disclose in the affirmative, “transmit information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus.”
Finally, the next closest prior art Suzuki (US 2017/0039011) discloses object of the present invention is to make it possible to process print data even in the case where a server does not support the format or the protocol of the print data transmitted to a printing apparatus without being passed through the server. The present invention is a printing system including at least a server that holds and manages received print data, and an information processing apparatus that transmits print data to a printing apparatus without passing the print data through the server, and the printing apparatus includes: a print data saving unit configured to save print data received from the information processing apparatus; and an identifier transmission unit configured to transmit an identifier for identifying the saved print data to the server, and the server includes a management unit configured to manage print data saved in the printing apparatus by using the identifier, (Para 0021-0100). However, Suzuki does not disclose in the affirmative, “transmit information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus.”
Therefore, the prior arts Kato, Stone et al and Suzuki alone or in combination do not render obvious in include the claimed feature in the affirmative, “transmit information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus.”

Regarding independent claim 9, the closest prior art, Kato (US 2018/0027146) discloses apparatus, system, and method of controlling transmission of an image, each of which: displays, on a display, an image to a plurality of users, the plurality of users sharing a use of the shared terminal; obtains, from a first privately-owned terminal owned by a first user of the plurality of users, first terminal identification information for identifying the first privately-owned terminal; transmits an authentication request for authenticating the first privately-owned terminal to a terminal management server, the authentication request including the first terminal identification information of the first privately-owned terminal; receives an authentication result of authenticating the first privately-owned terminal from the terminal management server; and when the authentication result indicates that the first privately-owned terminal is a legitimate terminal, and transmits a print request for printing data relating to the image being displayed to a printer through a network, (Para 0028-0176). However, Kato does not disclose in the affirmative, “transmit information for first print data received via the first network to the first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to the second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus, the first server comprising: second one or more memories storing a second set of instructions; and second one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, the second server comprising: third one or more memories storing a third set of instructions; and third one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, wherein the first server manages the information for the print data received by the image forming apparatus via the first network, and wherein the second server does not manage the information for the print data received by the image forming apparatus via the first network.”
Further, the next closest prior art Stone et al (US 2012/0188583) discloses system for printing from a first network to a printer connected to a second network comprising a first server on the first network for receiving a print job, the print job including print code data and user identification data identifying the user on the first network who initiated the print job, the first server configured to transmit the print job over a communication link, a second server on the second network for receiving the print job and user identification data through the communication link, a print server on the second network comprising a database mapping the user identification data of the user on the first network to a user identifier on the second network, and configured to: receive the print job from the second server, receive a request from a printer on the second network to print a print job, the request including an identifier of a user on the second network, identify a received print job associated with the user identifier in the request, and send the identified print job to the printer, (Para 0013-0047). However, Stone et al does not disclose in the affirmative, “transmit information for first print data received via the first network to the first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to the second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus, the first server comprising: second one or more memories storing a second set of instructions; and second one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, the second server comprising: third one or more memories storing a third set of instructions; and third one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, wherein the first server manages the information for the print data received by the image forming apparatus via the first network, and wherein the second server does not manage the information for the print data received by the image forming apparatus via the first network.” 
Finally, the next closest prior art Suzuki (US 2017/0039011) discloses object of the present invention is to make it possible to process print data even in the case where a server does not support the format or the protocol of the print data transmitted to a printing apparatus without being passed through the server. The present invention is a printing system including at least a server that holds and manages received print data, and an information processing apparatus that transmits print data to a printing apparatus without passing the print data through the server, and the printing apparatus includes: a print data saving unit configured to save print data received from the information processing apparatus; and an identifier transmission unit configured to transmit an identifier for identifying the saved print data to the server, and the server includes a management unit configured to manage print data saved in the printing apparatus by using the identifier, (Para 0021-0100). However, Suzuki does not disclose in the affirmative, “transmit information for first print data received via the first network to the first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to the second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus, the first server comprising: second one or more memories storing a second set of instructions; and second one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, the second server comprising: third one or more memories storing a third set of instructions; and third one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, wherein the first server manages the information for the print data received by the image forming apparatus via the first network, and wherein the second server does not manage the information for the print data received by the image forming apparatus via the first network.”
Therefore, the prior arts Kato, Stone et al and Suzuki alone or in combination do not render obvious in include the claimed feature in the affirmative, “transmit information for first print data received via the first network to the first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmit information for second print data received via the second network to the second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmit the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmit the second print data to the third printing apparatus, the first server comprising: second one or more memories storing a second set of instructions; and second one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, the second server comprising: third one or more memories storing a third set of instructions; and third one or more processors that execute the third set of instructions to: manage information for print data received from a plurality of image forming apparatuses including the image forming apparatus, wherein the first server manages the information for the print data received by the image forming apparatus via the first network, and wherein the second server does not manage the information for the print data received by the image forming apparatus via the first network.” 

Regarding independent claim 10, the closest prior art, Kato (US 2018/0027146) discloses apparatus, system, and method of controlling transmission of an image, each of which: displays, on a display, an image to a plurality of users, the plurality of users sharing a use of the shared terminal; obtains, from a first privately-owned terminal owned by a first user of the plurality of users, first terminal identification information for identifying the first privately-owned terminal; transmits an authentication request for authenticating the first privately-owned terminal to a terminal management server, the authentication request including the first terminal identification information of the first privately-owned terminal; receives an authentication result of authenticating the first privately-owned terminal from the terminal management server; and when the authentication result indicates that the first privately-owned terminal is a legitimate terminal, and transmits a print request for printing data relating to the image being displayed to a printer through a network, (Para 0028-0176). However, Kato does not disclose in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.”
Further, the next closest prior art Stone et al (US 2012/0188583) discloses system for printing from a first network to a printer connected to a second network comprising a first server on the first network for receiving a print job, the print job including print code data and user identification data identifying the user on the first network who initiated the print job, the first server configured to transmit the print job over a communication link, a second server on the second network for receiving the print job and user identification data through the communication link, a print server on the second network comprising a database mapping the user identification data of the user on the first network to a user identifier on the second network, and configured to: receive the print job from the second server, receive a request from a printer on the second network to print a print job, the request including an identifier of a user on the second network, identify a received print job associated with the user identifier in the request, and send the identified print job to the printer, (Para 0013-0047). However, Stone et al does not disclose in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.”
Finally, the next closest prior art Suzuki (US 2017/0039011) discloses object of the present invention is to make it possible to process print data even in the case where a server does not support the format or the protocol of the print data transmitted to a printing apparatus without being passed through the server. The present invention is a printing system including at least a server that holds and manages received print data, and an information processing apparatus that transmits print data to a printing apparatus without passing the print data through the server, and the printing apparatus includes: a print data saving unit configured to save print data received from the information processing apparatus; and an identifier transmission unit configured to transmit an identifier for identifying the saved print data to the server, and the server includes a management unit configured to manage print data saved in the printing apparatus by using the identifier, (Para 0021-0100). However, Suzuki does not disclose in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.”
Therefore, the prior arts Kato, Stone et al and Suzuki alone or in combination do not render obvious in include the claimed feature in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.”

Regarding independent claim 11, the closest prior art, Kato (US 2018/0027146) discloses apparatus, system, and method of controlling transmission of an image, each of which: displays, on a display, an image to a plurality of users, the plurality of users sharing a use of the shared terminal; obtains, from a first privately-owned terminal owned by a first user of the plurality of users, first terminal identification information for identifying the first privately-owned terminal; transmits an authentication request for authenticating the first privately-owned terminal to a terminal management server, the authentication request including the first terminal identification information of the first privately-owned terminal; receives an authentication result of authenticating the first privately-owned terminal from the terminal management server; and when the authentication result indicates that the first privately-owned terminal is a legitimate terminal, and transmits a print request for printing data relating to the image being displayed to a printer through a network, (Para 0028-0176). However, Kato does not disclose in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.”
Further, the next closest prior art Stone et al (US 2012/0188583) discloses system for printing from a first network to a printer connected to a second network comprising a first server on the first network for receiving a print job, the print job including print code data and user identification data identifying the user on the first network who initiated the print job, the first server configured to transmit the print job over a communication link, a second server on the second network for receiving the print job and user identification data through the communication link, a print server on the second network comprising a database mapping the user identification data of the user on the first network to a user identifier on the second network, and configured to: receive the print job from the second server, receive a request from a printer on the second network to print a print job, the request including an identifier of a user on the second network, identify a received print job associated with the user identifier in the request, and send the identified print job to the printer, (Para 0013-0047). However, Stone et al does not disclose in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.” 
Finally, the next closest prior art Suzuki (US 2017/0039011) discloses object of the present invention is to make it possible to process print data even in the case where a server does not support the format or the protocol of the print data transmitted to a printing apparatus without being passed through the server. The present invention is a printing system including at least a server that holds and manages received print data, and an information processing apparatus that transmits print data to a printing apparatus without passing the print data through the server, and the printing apparatus includes: a print data saving unit configured to save print data received from the information processing apparatus; and an identifier transmission unit configured to transmit an identifier for identifying the saved print data to the server, and the server includes a management unit configured to manage print data saved in the printing apparatus by using the identifier, (Para 0021-0100). However, Suzuki does not disclose in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.”
Therefore, the prior arts Kato, Stone et al and Suzuki alone or in combination do not render obvious in include the claimed feature in the affirmative, “transmitting information for first print data received via the first network to a first server via the first network, without via the second network, wherein the first server performs communication via the first network; transmitting information for second print data received via the second network to a second server via the second network, wherein the second server performs communication via the first network; based on receiving a request for transmitting the first print data stored in the storage device from a second printing apparatus which is connected to the first network and is different from the printing apparatus, transmitting the first print data to the second printing apparatus; and based on receiving a request for transmitting the second print data stored in the storage device from a third printing apparatus which is connected to the second network and is different from the printing apparatus and the second printing apparatus, transmitting the second print data to the third printing apparatus.” 

Dependent claims 2-5, 7-8, and 12 are allowed because of their dependency to claims 1, 9,10 and 11 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677